OBDEE
PEE CUBIAM:
This is an original proceeding wherein Belator sought an appropriate writ to reverse an order granting a partial summary judgment entered in Civil No. 75920C, in the District Court of the Eighth Judicial District of the State of Montana, in and for the County of Cascade, in an action entitled Donald B. McGee, Plaintiff, vs. Burlington Northern Inc., a corporation, Defendant, pending in said court.
Counsel for Belator was heard ex parte, an order to show cause issued, all proceedings stayed in the district court until further order.
*542Upon the return day oral argument was had and briefs, filed and the matter was taken under advisement.
The Court having now considered the pleadings, briefs and argument, and being advised,
Ordered that the relief sought be, and it hereby is, denied, and this proceeding is ordered dismissed, and our stay order is revoked.